Citation Nr: 0422105	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-02 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active military duty from September 
1963 to August 1967.  This appeal comes properly before the 
Board of Veterans' Appeals (Board) from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further and complete development of the 
evidence to assist in a thorough evaluation of all material 
facts when issuing a decision on the merits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has the condition.  38 C.F.R. 
§ 3.303(b) (2003).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted 


for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends that he developed multiple sclerosis 
(MS) while on active duty.  He further contends that his 
service medical records show evidence of early symptoms of 
MS, but that his disease was misdiagnosed until November 
1996.  Certain chronic diseases, including "other" organic 
diseases of the nervous system, may be presumed to have 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty, or within seven years for MS.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the veteran's 
service medical records show that he reported on his July 
1963, April 1966, and April 1967 medical histories involving 
leg cramps, depression, stuttering/stammering, recurrent back 
pain, and eye trouble, he also reported that he was in 
"good" health.  Service medical records show in-service 
treatment primarily for general illnesses such as cold and 
flu.  In January 1965, the veteran was treated for "sore 
throat-tired-tired past 3 mo."

Notwithstanding the foregoing law and regulation pertaining 
to entitlement to service connection on a presumptive basis, 
a veteran is not precluded from establishing service 
connection for diseases not subject to presumptive service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In order to complete the record, it is necessary to obtain 
any available post-service medical records, particularly 
those from within the veteran's first seven years after 
discharge.  Any medical or lay opinions and observations that 
would indicate symptoms from the prescribed period should 
also be associated with the veteran's claims file.



Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be requested to 
identify all sources of medical treatment 
received from August 1967 to the date of 
first medical diagnosis of multiple 
sclerosis, particularly those within the 
first seven years of separation from 
active service, and that he furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, not currently of 
record, should then be requested and 
associated with the claims folder.  All 
efforts to obtain these records should be 
fully documented and, for VA records, the 
VA facility should provide a negative 
response if records are not available.  
The veteran must also be afforded the 
opportunity to identify or submit any 
additional nonmedical evidence in support 
of his claim, to include lay statements.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran's entire claims 
file should be made available and 
reviewed by an appropriate VA examiner, 
and a nexus opinion offered regarding the 
etiology and on-set of the veteran's 
multiple sclerosis.  A complete rationale 
for all opinions should be provided.  If 
the examiner cannot provide the above 
requested opinion without resort to 
speculation, it should be so stated.

If the examiner determines that an 
examination is necessary to form a nexus 
opinion, one shall be conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  The report prepared should 
be typed.

The veteran is hereby notified that, 
should a VA examination be required in 
the development of a nexus opinion 
regarding the etiology and on-set of his 
multiple sclerosis, it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


